DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 6-7, 9, 10-11, 17, 19-22, 28, 36-43 and 47 are currently pending. 
Claims 1, 3, 6, 7, 9, 11, 17, and 19 are being canceled by Examiner’s Amendment. 
Claims 10, 20-22, 28, 36-43 and 47 (renumbered 1-14) are allowed. 

Response to Amendment/Remarks
The Amendment filed 10/14/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
Applicant's remarks have been fully considered and are addressed below.
Election/Restriction
The claims have been restricted as follows:

    PNG
    media_image1.png
    122
    860
    media_image1.png
    Greyscale

Applicant's election of Group I (claims 1, 3, 6, 7, 9-11, 17, 19-22, 28 and 36-41) without traverse in the reply filed on 14 October 2021 is acknowledged. In response to the Election of Species requirement for P1 and for a colored/fluorescent moiety, Applicant’s election without traverse of 
    PNG
    media_image2.png
    129
    316
    media_image2.png
    Greyscale
for P1 (claim 11) and of the group of  the colored 

A preliminary search was attempted on the elected species, but a comprehensive search could not be completed. Therefore, a more specific Election of Species is being required for search purposes (see below).

Supplemental Election/Restriction
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are polymer compounds of formula I: 

    PNG
    media_image3.png
    174
    367
    media_image3.png
    Greyscale
.
Applicant is required to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 3, 6-7, 9, 10-11, 17, 19-22, 28, 36-43 and 47.
The species listed above do not relate to a single general inventive concept under PCT 

features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
		The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
		The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of formula I,
    PNG
    media_image3.png
    174
    367
    media_image3.png
    Greyscale
,


Telephonic Election
During a telephone conversation with Dr. Kazuya Toyama on 1 February 2022 a provisional election was made to prosecute the polymer species of the structure 
    PNG
    media_image4.png
    223
    551
    media_image4.png
    Greyscale
, according to claim 41 (page 9), wherein y is an integer of 2 or greater, and R2 and R3 are each independently OH or -OP(=Ra)(Rb)Rc (according to claim 21), and F is a fluorescein moiety of the structure 
    PNG
    media_image5.png
    213
    244
    media_image5.png
    Greyscale
. Claims 1, 3, 6, 9-11, 17, 19-21, 28, 40 and 41 read on the elected embodiment.
Claims 7, 22, 28, 36-39, 42-43 and 47 are provisionally withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Scope of the Elected Invention
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species appears allowable in view of the prior art; therefore, examination of the Markush-type claim has been extended to a subgenus of polymer compounds that constitutes a proper Markush group. (See Federal Register, Vol. 76, No. 27, dated February 9, 2011, page 7166.) 
The search was limited to compounds having at least one occurrence of L1-M being the structure
    PNG
    media_image6.png
    118
    472
    media_image6.png
    Greyscale
 , according to claim 17, and a P1 group according to claim 11. This subgenus is allowable over the prior art. In view of the Examiner’s Amendment that narrows claim 10 (rewritten in independent form) to this allowable subject matter and that amends claims 36-39, 42 and 47 to depend from claim 10, claims 22, 28, 36-39, 42-43 and 47 are rejoined for containing all the limitations of an allowable generic claim. The Election of Species requirement is maintained for all non-elected species falling outside the scope of amended claim 10, as being drawn to a non-elected invention.
	
Priority
This application is a 371 of PCT/US2017/036175, filed on 06/06/2017, which claims benefit of PRO 62/346,152, filed on 06/06/2016. 
The provisional application provides full support under 35 USC § 112(a) for the claimed invention. The effective filing date of the pending claims is 6/6/2016.

Information Disclosure Statement
The information disclosure statement submitted on 12/6/2018, 8/23/2019, 9/2/2020, 12/31/2020, 10/13/2021, and 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over a series of communications conducted telephonically and via electronic mail with Dr. Kazuya Toyama during February 23-25, 2022. See attached interview summary for further details. The amendments are as follows: 

—IN THE CLAIMS—

CANCEL claims 1, 3, 6, 7, 9, 11, 17, and 19.

Claim 10, line 1 of the claim, REPLACE “The polymer of claim 1,” WITH
“A polymer comprising:

	ii) two or more positively charged moieties on the backbone; and
	iii) first and second colored or fluorescent moieties on the backbone, 
wherein the two or more positively charged moieties are in a position on the polymer backbone between the first and second colored or fluorescent moieties, and”

Claim 10, REPLACE lines 7-8 (“P1 is…”) WITH the following:
	“P1 is, at each occurrence, independently one of the following structures:
	
    PNG
    media_image7.png
    356
    753
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    414
    910
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    257
    898
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    259
    929
    media_image10.png
    Greyscale

wherein:
		R is H or C1-C6 alkyl;
		x is an integer from 0 to 6; and
		m is an integer of 1 or greater, provided that m is selected such that P1 comprises at least two positively charged moieties;”

Claim 10, line 14 (“reactive groups;”), REPLACE the semicolon WITH the following: 
“, wherein for at least one occurrence of L1, L1-M has one of the following structures:

    PNG
    media_image11.png
    237
    968
    media_image11.png
    Greyscale

wherein L1a and L1b are each independently optional linkers;”

Claim 22, line 2, in “or R3 is OH” AND in “or R3 is Q” REPLACE “or” WITH “and”.
Claim 28, line 2, in “or R3 is OH” AND in “or R3 is a linker” REPLACE “or” WITH “and”.

Claim 36, line 1, REPLACE “1” WITH “10”

Claim 36, line 3, REPLACE “his-fluorophenyl-BODIPY” WITH “bis-fluorophenyl-BODIPY”

Claim 37, line 1, REPLACE “1” WITH “10”

Claim 37, line 4, REPLACE “or derivative thereof” WITH “or a derivative of perylene, acridine, cyanine, perylene imide, or perylene amide” 

Claim 38, line 1, REPLACE “1” WITH “10”

Claim 39, line 1, REPLACE “1” WITH “10”

Claim 39, line 3, REPLACE “or  derivative thereof” WITH “or a derivative of pyrene, perylene, or perylene monoimide”

Claim 40, line 1, REPLACE “1” WITH “10”

Claim 41, page 11 in the third-to-last line in “claim 1”, REPLACE “1” WITH “10”.

Claim 42, line 2, REPLACE “1” WITH “10”

Claim 47, line 3, REPLACE “1” WITH “10”


Allowable Subject Matter
Claims 10, 20-22, 28, 36-43 and 47 (renumbered 1-14)  are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art to the instant invention includes Sun et al. Polymer 2012, 53, 2884-2889; Teyssot et al. Eur. J. Org. Chem. 2010, 18, 3507-3515; Drescher et al. Chem. Eur. J. 2008, 14
Sun et al. teaches a polymer having the structure
    PNG
    media_image12.png
    631
    1103
    media_image12.png
    Greyscale
, which has a structure similar to instant formula (I), 
    PNG
    media_image13.png
    174
    365
    media_image13.png
    Greyscale
, wherein the quaternary amine moiety 
    PNG
    media_image14.png
    228
    401
    media_image14.png
    Greyscale
 contains a P1 group of the structure
    PNG
    media_image15.png
    139
    161
    media_image15.png
    Greyscale
 or 
    PNG
    media_image16.png
    113
    285
    media_image16.png
    Greyscale
. The difference is that 
    PNG
    media_image17.png
    311
    436
    media_image17.png
    Greyscale
; whereas the instant claims have hydrogen or an unsubstituted (C1-C6) alkyl group. See, e.g., Sun p. 2886 (Scheme 1).
Teyssot et al. prepares compound 29, 
    PNG
    media_image18.png
    168
    543
    media_image18.png
    Greyscale
, to illustrate new “click chemistry” reaction conditions. There is no other utility reported for this product. Compound 29 has a structure similar to instant formula (I), 
    PNG
    media_image13.png
    174
    365
    media_image13.png
    Greyscale
, wherein P1 is a group of the structure
    PNG
    media_image15.png
    139
    161
    media_image15.png
    Greyscale
 or 
    PNG
    media_image16.png
    113
    285
    media_image16.png
    Greyscale
,  L3 is absent, and P2 is a single bond to L1 (the triazole). The difference is that the instant claims define P2 as “a section of the backbone”, which inherently 2 to be absent (i.e., a single bond). Thus, compound 29 is missing two P2 moieties from the polymer backbone. Since the prior art does not teach a reason to modify the compound, a PHOSITA would not have found it obvious to arrive at the instant polymer having the two P2 moieties present in the backbone. 
Drescher et al. teach polymers of the structure 
    PNG
    media_image19.png
    109
    649
    media_image19.png
    Greyscale
, such as compound 8, 
    PNG
    media_image20.png
    122
    834
    media_image20.png
    Greyscale
. The polymers are to designed to self-assemble into nanofibres; the phosphate-choline “polar headgroup structure” being a critical factor for stability and aggregation behavior. See, e.g., Abstract and Scheme 3. Compound 8 has a structure similar to instant formula (I), 
    PNG
    media_image13.png
    174
    365
    media_image13.png
    Greyscale
, except that P1 contains a phosphate (-PO4- ) analog of 
    PNG
    media_image21.png
    181
    430
    media_image21.png
    Greyscale
. Since the anionic phosphate group is critical to the stability of the resulting nanofibers, a PHOSITA would not have had reason to prepare the methyl phosphate ester derivate, which is uncharged.
Nakaya et al. teach reacting 
    PNG
    media_image22.png
    259
    1432
    media_image22.png
    Greyscale
 with diphenyl methylisocyanate,
    PNG
    media_image23.png
    197
    896
    media_image23.png
    Greyscale
  (p. 755). See page 4 (Application Example 1) of the attached English machine translation (of the published application JP 1986-207395A). Compared to the instant polymer compound, the resulting carbamate compound of Appl. Ex. 1 differs in that it has a phosphate group instead of a phosphate methyl ester in the P1 moiety
    PNG
    media_image21.png
    181
    430
    media_image21.png
    Greyscale
 and it has a phenyl group instead of a triazole group for L1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626